Citation Nr: 9911452	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in January 1999.  The VHA opinion was 
received in April 1999.  The opinion was then referred to the 
veteran's representative, and additional written argument was 
submitted to the Board.  The case is now ready for appellate 
review.  


FINDING OF FACT

Medical evidence demonstrates that retinitis pigmentosa began 
during active service.


CONCLUSION OF LAW

Retinitis pigmentosa was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's October 1974 entrance examination showed visual 
acuity to be 20/400, correctable to 20/40, bilaterally.  It 
was noted that the veteran failed the color vision test.  A 
corrected visual acuity of 20/30, bilaterally, was reported 
in April 1975.  An eye examination conducted in April 1977 
showed corrected visual acuity of 20/50 in the right eye, and 
20/40 in the left eye.  At that time, on examination of the 
macula, it was noted that there was no reflex in either eye, 
and a "granular" appearance.  In June 1978, the veteran's 
eye examination revealed visual acuity of 20/50 in the right 
eye and 20/60 in the left eye.  Both maculae were described 
as "dull."  The impression was myopia, poor subjective 
responses.  A cycloplegic refraction conducted in June 1978 
revealed visual acuity of 20/50+3 in the right eye, and 
20/40-3 in the left eye.  The veteran's maculae were 
described as "dull."  The impression was myopia and 
bilateral amblyopia, etiology unknown.  It was noted that the 
veteran's subjective responses varied.  The veteran's March 
1979 separation examination showed corrected visual acuity of 
20/50 in the right eye, and 20/70 in the left eye.  It was 
noted that the veteran failed the color vision test.

Private medical records dated in April 1987 show a history of 
progressive worsening of night blindness, and visual acuity 
loss during the day over a 5-year period.  At that time the 
veteran reported that retinitis pigmentosa had been initially 
diagnosed in 1983.  She also reported a positive family 
history of retinitis pigmentosa, including two sisters with 
that condition.  On examination, visual acuity was 10/200 in 
the right eye, and 2/400 in the left eye, correctable to 
20/200, bilaterally.  The assessment was retinitis 
pigmentosa, with the retinal pigment change somewhat less 
notable than the amount of optic atrophy and visual acuity 
changes.

The veteran was examined in October 1997.  At that time, she 
gave a history of visual disability due to retinitis 
pigmentosa that had been diagnosed 12 years earlier.  The 
visual acuity was light perception only with either eye.  The 
dilated fundus examination showed classic bone spicule type 
pigment epithelial clumping in the mid periphery, and 
extensive pigment epithelium drop out in the macular areas of 
both eyes.  Both maculas showed the effects of longstanding 
macular edema secondary to the retinitis pigmentosa.  

The veteran was examined in December 1997.  On examination, 
visual acuity was recorded as hand motion in the right eye 
and light perception in the left eye.  Fundus examination 
revealed very attenuated vessels.  Pigment epithelial 
mottling and pigment clumping was present throughout the 
fundus.  The impression was retinitis pigmentosa both eyes.  

The veteran was examined in January 1998.  At that time she 
reported that she had been given a diagnosis of retinitis 
pigmentosa beginning in 1983 with symptomatology existing 
prior to the diagnosis.  On examination, the veteran was 
legally blind with a 20/200 or worse vision in each eye and a 
very small visual field.  The examiner reviewed the veteran's 
service medical records and opined that the ocular symptoms 
and a suggestion of retinal disease was certainly present 
during service.  

The veteran's April 1998 VA eye examination was conducted by 
a VA optometrist.  On examination, the macula had retinal 
pigment epithelium derangement, both eyes.  The eye vessels 
were attenuated.  The peripheral retina had scattered bone 
spicules both eyes.  The diagnoses were advanced retinitis 
pigmentosa, both eyes and legal blindness based on reduced 
visual acuity.  The VA examiner noted that a form of 
retinitis pigmentosa known as cone rod degeneration could 
account for the veteran's reduced visual acuity noted in her 
service examinations performed between 1974 and 1979.  He 
opined that the veteran displayed early signs and symptoms of 
retinitis pigmentosa as early as her October 1974 eye 
examination.  

The entire claims folder was referred for review and opinion 
from the Chief Medical Director of the Veterans Health 
Administration (VHA Opinion), in January 1999.  In a response 
received in April 1999, the physician reported that she could 
not determine definitively whether or not the veteran's 
disability pre-existed service.  She further reported that 
retinitis pigmentosa seemed to have developed or definitely 
present during active service.  In short, either the 
veteran's disease was present upon entrance and progressed or 
developed while in active service.  

Analysis

Initially, the Board has found that the veteran has presented 
a well-grounded claim for service connection for retinitis 
pigmentosa, that is, a claim which is plausible.  38 U.S.C.A. 
§ 5107(a).  VA therefore has a duty to assist the veteran in 
the development of her claim. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In this regard, 
the Board notes that the veteran's service medical records 
have been obtained and the post service medical records have 
been obtained and associated with her claims folder.  
Additionally, a VHA Opinion was obtained and associated with 
the claims.  The Board concludes that adequate evidence has 
been obtained to address the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Clear and unmistakable evidence 
is required to rebut the presumption.  38 U.S.C.A. § 1111.  
Venerson v. West, No. 97-1582 (U.S. Vet. App. March 18, 
1999).  Only such conditions as are recorded in examination 
reports are to be considered as noted, and the veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 
C.F.R. § 3.304(b).

Generally speaking, in decisions on claims for veteran's 
benefits, the veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b) (West 1991), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails.  Gilbert, 1 Vet. App. at 56.  Further, 
where the "fair preponderance of the evidence" is in favor 
or against the claim, the benefit of the doubt rule has no 
application.  Id.

In this case there is some suggestion that the veteran's 
retinitis pigmentosa pre-existed service.  However, retinitis 
pigmentosa was not reported on the examination for entrance 
into service.  The evidence is not clear and unmistakable 
that it pre-existed service.  The VHA opinion is to the 
effect that it cannot be determined whether retinitis 
pigmentosa pre-existed service.  Accordingly, the Board must 
presume that the veteran was in sound condition when she 
entered service, and that retinitis pigmentosa did not pre-
exist service.  

The undisputed evidence in this case is that retinitis 
pigmentosa was initially demonstrated during active service.  
As noted above there is no documentation of the disease prior 
to service.  The VHA opinion does contain a discussion as to 
whether the veteran's disease is hereditary.  However, even 
if the veteran has a form of retinitis pigmentosa that is 
hereditary, she would still be entitled to service connection 
if that disease were first manifested in service.  VAOPGCPREC 
67-90 (O.G.C. 67-90) (1990).

In the instant case, the veteran has a current diagnosis of 
retinitis pigmentosa, and there is a VHA Opinion, linking the 
current disability to service.  That opinion is competent in 
that it was rendered after reviewing the entire claims 
folder.  Where each of the elements of a well-grounded claim 
is indisputably demonstrated, the claim will be allowed.  
Rose v. West, 11 Vet. App. 169 (1998). 

In light of the recently obtained VHA opinion, a point by 
point review of the medical opinions of record will not be 
required.  The Board has found the VHA Opinion, based on a 
review of all medical evidence in this case, must be given 
great probative weight.  

The evidence is in favor of a conclusion that retinitis 
pigmentosa had its onset in service.  Accordingly service 
connection for that disease is granted.


ORDER

Service connection for retinitis pigmentosa is granted.  






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

